DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed May 11, 2020. Claims 1-10 are presently pending and are presented for examination.

Allowable Subject Matter
4.	Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 1 recites “the crop throughput”, “the propulsion speed”, “the difference between the setpoint and actual values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the power”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the power of the drive engine”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the basis”, “the difference of the lower and upper limits”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the other acceleration signal”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the event of a detected short-term underload”. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-10 depend from claims 1 respectively, and therefore include the same limitations as claim 1, so they are rejected for the same reasons. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665